Citation Nr: 1736827	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for urinary tract infection (UTI) prior to March 9, 2015.

2.  Entitlement to an initial rating in excess of 20 percent for UTI from March 9, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from September 1993 to May 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a December 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with claims file.

In April 2016, the Board partially granted a higher initial rating for UTI but denied initial ratings in excess of 10 percent prior to March 9, 2015 and in excess of 20 percent thereafter.

The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court issued an Order that granted a Joint Motion for Partial Remand (JMPR) filed by counsel for both parties, that vacated the Board's April 2016 decision, and remanded the matter for action in compliance with the JMPR.  These issues are once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.



FINDINGS OF FACT

1.  Prior to March 4, 2010, the Veteran's UTI did not more nearly approximate a daytime voiding interval between one and two hours or awakening to void three to four times per night.

2.  From March 4, 2010 through July 22, 2011, Veteran's UTI was manifested by a daytime voiding interval between one and two hours but did not more nearly approximate a daytime voiding interval of less than one hour or awakening to void five or more times per night.

3.  From July 23, 2011 through March 8, 2015, the Veteran's UTI did not more nearly approximate a daytime voiding interval between one and two hours or awakening to void three to four times per night.

4.  From March 9, 2015, the Veteran's UTI but did not more nearly approximate a daytime voiding interval of less than one hour or awakening to void five or more times per night.


CONCLUSIONS OF LAW

1.  Prior to March 4, 2010, the criteria for an initial rating in excess of 10 percent for UTI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.115a (2016).

2.  From March 4, 2010 through July 22, 2011, the criteria for a 20 percent rating, but no higher, for UTI have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.115a.

3.  From July 23, 2011 through March 8, 2015, the criteria for an initial rating in excess of 10 percent for UTI have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.115a.

4.  From March 9, 2015, the criteria for an initial rating in excess of 20 percent for UTI have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.115a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, initial ratings, and effective dates have been assigned, the notice requirements have been met.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The Veteran was afforded an opportunity to submit additional evidence and argument following the remand from the Court.

Legal Principles and Analysis

The Order pursuant to the JMPR vacated the Board's April 2016 decision to the extent it denied claims for initial ratings in excess of 10 percent for UTI prior to March 9, 2015, and in excess of 20 percent thereafter.  The parties to the JMPR found that the Board had failed to provide an adequate statement of reasons and bases in regard to the application of the criteria for urinary frequency found in 38 C.F.R. § 4.115a.  Under this criteria, a 10 percent rating is warranted where there is a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is warranted where there is a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a.

In particular, the parties to the JMPR found that the Board failed to adequately address three pieces of evidence: a March 2010 VA examiner's determination that the Veteran manifested daytime voiding intervals between one and two hours; an April 2011 VA treatment record which recorded the Veteran's nocturia with a frequency of 4-5 times per night; and the Veteran's testimony at the December 2015 hearing where he reported that he wakes up 4-5 times per night to void.

For brevity and in accordance with the scope of the JMPR, here, the Board will limit its discussion to the question of whether the evidence could warrant entitlement to a higher initial rating under the criteria for urinary frequency.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In initial rating claims, staged ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Background pertinent to the scope of this discussion is as follows:

In April 2009, a VA examiner indicated that other than hematuria, the Veteran displayed no urinary symptoms such as urgency; hesitancy/difficulty starting stream; weak or intermittent stream; dysuria; dribbling; straining to urinate; urine retention; or urethral discharge.  The Veteran had no urinary leakage, and no history of obstructed voiding; urinary tract stones; renal dysfunction or failure; or acute nephritis.  The examiner noted no drainage or intensive management had been required in the past 12 months and there was no indication of the use of absorbent materials.  Medical records reflected that the Veteran had ten UTI episodes in the past two years that had been treated with antibiotics.

On March 4, 2010, a VA examiner noted that the Veteran manifested daytime voiding intervals between one and two hours, and voiding once per night.  While the Veteran manifested hesitancy/difficulty starting stream and weak or intermittent stream, he did not manifest urgency, dysuria, dribbling, straining to urinate, hematuria, urine retention, urethral discharge, or renal colic.  There was no urinary leakage.  While the examiner noted the history of recurrent UTI, the Veteran had no hospitalizations or drainage required for UTI in the past year.  Although the Veteran had one to three months of UTI treatment in the past year, it did not require intensive management.

October 2010 VA treatment records reflect that the Veteran had painful urination and two UTIs in the previous two months.

April 2011 VA treatment records indicate that, although his UTI had resolved, he voided 4 or 5 times per night.  He also denied urgency and frequency.

A July 22, 2011 VA treatment record reflects that his worsening nighttime voiding resolved with a change in medication, and he did not currently have UTI.

In March 2015, a VA examiner determined that the Veteran had a voiding dysfunction that caused daytime voiding at intervals between one and two hours, and nighttime voiding between three to four times.  The voiding dysfunction also caused a markedly slow, weak, and decreased force of stream; and caused recurrent UTI secondary to an obstruction.  The Veteran's recurrent infections required intermittent intensive management with oral antibiotics.

At the December 2015 hearing, the Veteran testified that he wakes up four or five times per night to void.

After a review of the above evidence, the Board finds that a staged 20 percent rating, but no higher, is warranted from March 4, 2010 through July 22, 2011.  The first evidence indicating that the Veteran manifested daytime voiding intervals between one and two hours appeared in the March 4, 2010 VA examination but by July 2011, such increased voiding appears to have dissipated as the July 2011 VA treatment record reflects that his worsening nighttime voiding resolved with a change in medication.  The remainder of the appeal, however, is denied.

A rating in excess of 20 percent is not warranted for the period from March 4, 2010 through July 22, 2011because the Board finds that the evidence does not more nearly approximate the criteria for a 40 percent rating for urinary frequency.  See 38 C.F.R. § 4.115a.  Initially, the Board observes that the Veteran is service connected for UTI and although the April 2011 VA treatment record indicated that there was voiding of 4 or 5 times per night, because it also indicated that his UTIs had resolved at that time, it raises some question as to whether his urinary frequency was actually the result of a service-connected disability.  Nevertheless, even assuming that it was, the Board does not find that this warrants a rating in excess of 20 percent.  A report of voiding of 4-5 times per night can reasonably be interpreted to mean that some nights the Veteran voided four times and some nights he voided five times.  While the former would warrant a 20 percent evaluation and the latter a 40 percent evaluation, there is no reasonable way to know which days were which, nor would it be practical to assign staged ratings for such brief periods of time.  Over a period of time, therefore, a report of voiding 4-5 times per night means something akin to the average of however many nights he voided five times and however many nights he voided four times.  Again, there is no reasonable way to know how many of each there were but the mere fact that there were at least some nights of voiding four times per night means that the average number is less than five.  Since a 40 percent rating requires awakening to void five or more times per night, the Board finds that the Veteran has not met the criteria for a rating in excess of 20 percent.  38 C.F.R. § 4.115a.  Indeed, evidence appearing around the same time tends to suggest less frequent voiding overall.  The March 2010 VA examiner noted daytime voiding intervals between one and two hours and voiding once per night (symptoms meeting the criteria for a 20 percent rating based on daytime voiding but not even meeting the criteria for a compensable rating based on nighttime voiding); the July 2011 VA treatment record reflects that his nighttime voiding had resolved (symptoms not even warranting a compensable rating based on nighttime voiding).

Aside from the period from March 4, 2010 through July 22, 2011, for the period prior to March 9, 2015, the evidence does not otherwise warrant a rating in excess of 10 percent.  At no time during this period is there evidence of daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  38 C.F.R. § 4.115a.

For the period beginning March 9, 2015, a rating in excess of 20 percent is not warranted.  The March 2015 VA examiner noted daytime voiding at intervals between one and two hours, and nighttime voiding between three to four times - symptoms that only meet the criteria for a 20 percent rating.  38 C.F.R. § 4.115a. 
Although the Veteran reported at the December 2015 hearing that he wakes up four or five times per night to void, for the reasons described above, the Board finds that in this case, such a report is not tantamount to a finding that the Veteran's symptoms more nearly approximated voiding five times or more per night.  In addition, while the Veteran is competent to report such symptoms, because this statement was made in the context of a hearing for disability benefits, the Board assigns it less weight.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  In sum, the evidence during this period does not more nearly approximate the criteria for a rating in excess of 20 percent.  38 C.F.R. §§ 4.7, 4.115a.










	(CONTINUED ON NEXT PAGE)

ORDER

Prior to March 4, 2010, entitlement to an initial rating in excess of 10 percent is denied.

From March 4, 2010 through July 22, 2011, entitlement to an initial rating of 20 percent, but no higher, is granted subject to the laws and regulations governing the payment of VA compensation.

From July 23, 2011 through March 8, 2015, entitlement to an initial rating in excess of 10 percent is denied.

From March 9, 2015, entitlement to an initial evaluation greater than 20 percent for UTI is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


